Case: 4:15-Cv-01911-RWS Doc. #: 93 Filed: 10/12/18 Page: 1 of 6 Page|D #: 592

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
DANIEL DUPREE, )
Plaintiff, §
vs. § No. 4:15 CV 1911 RWS
MITCHEL GRUTZMACHER, et al., §
Defendants. §

DEFENDANTS’ OMNIBUS MOTI()NS IN LIMINE

Come now Defendants, MITCHEL GRUTZMACHER and SOUTHERN CAL
TRANSPORT CO., by and through their attorneys, KNAPP, OHL & GREEN, prior to the
selection of the jury in this case, and respectfully moves this Court in Limine to enter an Order
directing Plaintiff, his counsel and all Witnesses and parties to this lawsuit, to refrain from
making any direct or indirect mention, Whatsoever, at the trial, before the jury, of the matters set
forth below, Without first obtaining permission from this Court, outside of the presence and
hearing of the jury. Defendants further move this Court to enter an Order prohibiting Plaintiff,
his counsel and his Witnesses from displaying to the jury, any physical evidence or exhibit
concerning the matters listed below. In support of his Motion, Defendants state as folloWs:

l. That all Witnesses, other than the parties to the lawsuit, be excluded from the
courtroom and separated as to prevent their discussion of trial testimony during the taking of
testimony pursuant to Fed. R. Evid. 615.

__ SUSTAINED __ OVERRULED ___NO OBJECTION

2. That any party is covered by liability insurance as such testimony is irrelevant and

prejudicial pursuant to Fed. R. Evid. 401 and 411.

No. 4:15 CV 1911 RWS
Page l of6

Case: 4:15-Cv-01911-RWS Doc. #: 93 Filed: 10/12/18 Page: 2 of 6 Page|D #: 593

_ SUSTAINED _ OVERRULED _NO OBJECTION

3. Allowing any of Plaintiff’ s experts to opine about Plaintiff’ s purported future
medical treatment as this Court previously ordered that Plaintiff’s experts are barred from
offering such testimony since it was not properly disclosed pursuant to Fed. R. Civ. 26.

_ SUSTAINED _ ()VERRULED _NO OBJECTION

4. l\/lentioning the settlement negotiations between the parties as such is not an
admission and allowing such evidence would discourage settlement attempts pursuant to Fed. R.
Evid. 408.

_ SUSTAINED _ OVERRULED _NO OBJECTION

5. Barring any testimony of any witness not disclosed in Plaintiff`s answers and
responses to written discovery requests, or pursuant to Fed. R. Civ. P. 26.

_ SUSTAINED _ OVERRULED _NO OBJECTION

6. That Plaintiff lost profits or suffered a loss of earnings as Plaintiff has stated that
he is not seeking lost profits or earnings

_ SUSTAINED _ OVERRULED _NO OBJECTION

7. That Plaintiff continues to suffer from injuries allegedly sustained as a result of
the accident at issue as there is no medical testimony or documentation to support this testimony.
As a result, such testimony is merely speculative and improper Plaintiff is no longer treating
with any doctors for any of the alleged injuries he sustained and no doctor has placed any

medical restrictions on his activities

SUSTAINED OVERRULED NO OBJECTION
8. Barring the use of any photograph absent the requisite evidentiary foundation
SUSTAINED OVERRULED NO OBJECTION

No. 4:15 CV 1911 RWS
Page20f6

Case: 4:15-Cv-Ol911-RWS Doc. #: 93 Filed: 10/12/18 Page: 3 of 6 Page|D #: 594

9. Barring the use of any video absent the requisite evidentiary foundation

_ SUSTAINED _ OVERRULED _NO OBJECTION

10. Barring any mention of Mitch Grutzmacher’s DWI that occurred approximately
17 years ago as such evidence is irrelevant pursuant to Fed. R. Evid. 401, and it is prejudicial

_ SUSTAINED _ OVERRULED _NO OBJECTION

11. Barring any mention of Mitch Grutzmacher’s prior traffic citation as such
evidence is irrelevant pursuant to Fed. R. Evid. 401.

_ SUSTAINED _ OVERRULED _NO OBJECTION

12. Barring any mention of Mitch Grutzmacher’s prior motor vehicle accident that
occurred shortly after he started driving for Southern Cal in 2000 as such evidence is irrelevant
pursuant to Fed. R. Evid. 401.

SUSTAINED OVERRULED NO OBJECTION

13. Barring any mention of Dr. Mirkin or the fact that Defendants de-designated him
from being a retained expert witness as such evidence is irrelevant pursuant to Fed. R. Evid. 401.

SUSTAINED OVERRULED NO OBJECTION

14. Barring the use of the l\/Iissouri Crash Report as it is inadmissible hearsay aside
from the narratives provided by the parties

SUSTAINED OVERRULED NO OBJECTION

15. Barring any mention that passing on the right is not legal as such reference is
contrary to l\/lissouri law. A driver of a motor vehicle may overtake and pass to the right of

another vehicle pursuant to V.A.l\/I.S. 304.016.

No. 4:15 CV 1911 RWS
Page 3 of6

Case: 4:15-Cv-Ol911-RWS Doc. #: 93 Filed: 10/12/18 Page: 4 of 6 Page|D #: 595

SUSTAINED OVERRULED NO OBJECTION

16. Barring any evidence or mention of any discipline or reprimands with regard to
Mitch Grutzmacher post-accident as such evidence is irrelevant pursuant to Fed. R. Evid. 401.

SUSTAINED OVERRULED NO OBJECTION

17. Barring any mention that the road conditions contributed to the motor vehicle
accident as such evidence is speculative, and not supported by the evidence

SUSTAINED OVERRULED NO OBJECTI()N

18. Barring any mention that the weather conditions contributed to the motor vehicle
accident as such evidence is irrelevant, speculative, and not supported by any evidence.

SUSTAINED OVERRULED NO OBJECTION

19. Barring any mention that Defendant Grutzmacher was allegedly “going to run” as
such evidence is irrelevant, and improper

SUSTAINED OVERRULED NO OBJECTION

20. Barring any mention of any alleged statements made by the alleged unknown
assailant or “black guy” at the scene. Such evidence is hearsay and inadmissible pursuant to Fed.
R. Evid. 801, and also irrelevant pursuant to Fed. R. Evid. 401.

SUSTAINED OVERRULED NO OB JECTION

21. Barring any mention that Defendant Grutzmacher appeared anxious at the scene.
Such evidence is irrelevant and speculative

SUSTAINED OVERRULED NO OBJECTION

NO.4;15 Cv 1911 RWs
Page 4 of6

Case: 4:15-cv-Ol911-RWS Doc. #: 93 Filed: 10/12/18 Page: 5 of 6 Page|D #: 596

22. Barring any mention of any other alleged incidents where a driver tried to squeeze
between or pass on the right as such evidence is irrelevant pursuant to Fed. R. Evid. 401

_ SUSTAINED _ OVERRULED _NO OBJECTION

23. Barring any mention that the subject accident was deemed “preventable” by
Defendant Grutzmacher’s employer Such evidence is irrelevant (See, Fed. R. Evid. 401, 402),
unduly prejudicial (See, Fed. R. Evid. 403), inadmissible as a remedial measure (See, Fed. R.
Evid. 407), and is an inadmissible lay opinion (See, Fed. R. Evid. 701). Further, there is no
testimony from any company representative regarding the basis or reason for the determination
that the accident was “preventable”.

SUSTAINED OVERRULED NO OBJECTION

24. Barring any evidence or testimony that Plaintiff’s co-worker, Tom Nacheweith
allegedly stopped traffic on lnterstate 70 near the Branch Exit (several exits before the subject
collision), and walked back to the Defendant’s tractor~trailer to ask him to ease off so they could
do their job. Such evidence is irrelevant pursuant to Rule 401.

Rule 401 of the Federal Rules of Evidence defines “relevant evidence” as “evidence
having any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence.” In accordance with Rule 401, the alleged acts of Tom Nacheweith and Defendant
Grutzmacher that occurred several exits l§f(£e the subject occurrence is not germane to how the
collision occurred, or the Plaintiff’ s alleged damages. As a result, the Court should bar any
mention or testimony about the alleged traffic stop that occurred near the Branch Exit on 1-70.

SUSTAINED OVERRULED NO OBJECTION

No. 4:15 CV 1911 RWS
Page 5 of6

Case: 4:15-cv-Ol911-RWS Doc. #: 93 Filed: 10/12/18 Page: 6 of 6 Page|D #: 597

25. Defendants reserve the right to supplement these l\/iotions in Limine.

WHEREFORE, Defendants respectfully request this Court enter an Order directing
Plaintiff through his respective counsel, and counsel individually, not to mention, refer to, or
interrogate concerning, or voluntarily answer or attempt to convey before the jury, at any time
during these proceedings, in any manner, either directly or indirectly, the subject matters as
stated above, without first informing the Court and obtaining permission of the Court outside the
presence and hearing of the jury; and further, to instruct Plaintiff, through respective counsel,
and counsel individually, not to make any reference or inference to the fact that this motion has
been filed, argued or ruled upon by this Court; and further, that counsel be instructed to warn and
caution each other and every witness appearing in their phase of this litigation to strictly comply

with the Court’s ruling.

CERTIFICATE OF SERVICE KNAPP, OHL & GREEN

The undersigned certifies that a true and correct t s
1 x7a G;MO

copy of the foregoing was delivered elec rv ical]y
to Missouri Courts eFiling System, this if(§day By: ‘~

 

  

of October, 2018 for service to all counsel of record " " ' . \
accepting electronic service. D ALD J» OHL= #44730

JE SICA A. BRASEL, #56418
6100 Center Grove Road

P.O. Box 446

Edwardsville, IL 62025

(618) 656-5088

(618) 656-5466 FAX
dio@knappohlgreen.com

 

 

No. 4:15 CV 1911 RWS
Page 6 of6

